 

Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 1 of 7

ui

AO 98 (Rev. 12/11) Appearance Bond

 

UNITED STATES DISTRICT COURT

for the

Southern District of New York

 

United States of America )
¥. )

_NILOUFAR BAHADORIF AR Case No. 21 CR 430 (RA)
Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, _. NILOUFAR BAHADORIFAR (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

( X ) to appear for court proceedings;

( xX ) if convicted, to surrender to serve a sentence that the court may impose; or
(x ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond

( X ) (1) This is a personal recognizance bond.

 

( * ) (@) Thisis an unsecured bond of — $ 250,000.00

 

 

( )@)} Thisisasecuredbondof | —___, secured by:

( )f yin cash deposited with the court.

(  ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(describe the cash or other property, including claims on it— such as a lien, mortgage, or loan ~ and attach proof of

ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record,

{ ) (c) abail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, ifthe defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

 
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 2 of 7

AO 98 (Rev. 12/11} Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence,

Declarations

Ownership of the Property. I, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above; and
(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant ~ and each surety -- declare under penalty of perjury that this information is true. (See 28 U.S.C, § 1746.)

Date: 07/02/2021 /sf Niloufar Bahadorifar by Martin Cohen
Oe Defendant's Signaure NILOUFAR BAHADORIFAR

 

  
 

Roza Elyahouzadeh Mehdizadeh SENT) “ait. Q-2\

 

 

 

 

 

Suretyproperty owner — printed name a Sur rety/property owner — signatur e and date
OO Surety/property owner _ printed name BO Surety/property awner — signature and date
Surety/property owner — printed name Oo Surety/property owner — signature and date

CLERK OF COURT

Date: 07/02/2021

 

‘Signature of Clerk or Deputy Clerk

Approved. , Digitally signed by JACOB
JACOB GUTWILLIG: GUTWILLIG
Date; __ 07/02/2021 _ a Date: 2021.07.02 16:10:62 -04'00"

AUSA’s Signature JACOB GUTWILLIG
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 3 of 7

AO [99A (Rev. 66/19) Order Setting Conditions of Release

 

NILOUFAR BAHADORIFAR

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
¥,

CaseNo, 21 CR 430 (RA)

 

eer ee ee ee ee

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED thai the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

 

Place —

on

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance Bond, if ordered.

 
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 4 of 7

AO 199B (Rev. 12/20) Additional Conditions of Release Page of ss Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

Pursuant to 18 U.S.C. § 3142(c}(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
appearance of the person as required and the safety of any other person and the community.

FF IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

(["]) () The defendant is placed in the custody of:
Person or organization

 

 

Address fonty ifabove ts an organization) — _
City and state 7 Tel. No,
who agrees to (a) supervise the defendant, (b}) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

Signed: _

Custodian Date

 

 

([4]) (7) The defendant must:
((4]) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR L | Regular, L] Strict; As Directed

 

telephone number oo »nolaterthan
(J) (b} continue or actively seek employment.
(EJ) () continue or start an education program.
([#]) (d) surrender any passport to: PRETRIAL SERVICES
(i7]) (e) not obtain a passport or other international travel document.
(LI) (f) abide by the following restrictions on personal association, residence, or travel: SDNY/EDNY

SDNY BCD CA So een
(LJ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,

including:

 

 

 

 

 

(CO) h) get medical or psychiatric treatment:

 

(Tl) @ ‘return to custody each at o’clock after being released at _ ; __ o'clock for employment, schooling,
or the following purposes:

 

 

(_]) @) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.
(ED) (k} not possess a firearm, destructive device, or other weapon.

(L) (1) not use alechol ( [[] ) atall( | } excessively.

(E> Gm) not use or unlawfully pessess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

((]} (1) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
prohibited substance screening or testing, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
of prohibited substance screening or testing.

((]) (©) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer,

([4]) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

((4]) G) Curfew. You are restricted to your residence every day ( [7] ) from to. —s—_—sgor (LJ) as
directed by the pretrial services office or supervising officer; or

(LE) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities approved in advance by the pretrial services office or supervising officer; or

(CL) (iii) Home Incarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court; or

(CJ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
you must comply with the location or travel restrictions as imposed by the court.
Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 5 of 7

AO 199B (Rev. 12/20) Additional Conditions of Retease Page oof ss Pages

 

 

ADDITIONAL CONDITIONS OF RELEASE

((J) (q) submit to the following location monitoring technology and comply with its requirements as directed:
([4]) (i) Location monitoring technology as directed by the pretrial services or supervising officer; or
(L4) (ii) Voice Recognition; or
(L}) Gi) Radio Frequency; or
(LJ) tiv) GPS.

(E.)) (©) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
officer.

(C3) ts) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
questioning, or traffic stops.

(CC) oO.

 

 

 

$250,000 PRB THAT MUST BE SIGNED BY THE DEFENDANT PRIOR TO BE RELEASE FROM
CUSTODY; TWO CO-SIGNERS , ONE OF WHICH MUST BE APPROVED PRIOR TO THE DEFT'S
RELEASE, SHE SHALL HAVE AN ADDITIONAL WEEK TO SECURE THE SECOND CO-SIGNERS;
AFFIDAVIT OF SURETY SIGNED BY RESP (ONSIBLE) 3RD PARTY (s); PRETRIAL SERVICES
SUPERVISION AS DIRECTED BY PTS; SURRENDER OF ALL PASSPORTS, AND TRAVEL
DOCUMENTS, WITH ANY INTERNATIONAL TRAVEL TO BE FIRST DECLARED TO PTS AND
PERMITTED BY THE COURT, AND DOMESTIC TRAVEL FIRST DECLARED TO PTS AND LIMITED
TO CD CA, SDNY, AND ELSEWHERE FOR THE PURPOSE OF TRAVEL IN BETWEEN THOSE
DISTRICTS; MAINTAIN RESIDENCE AT CURRENT ADDRESS, WITH NOTIFICATION TO PTS
BEFORE MOVING; MAINTAIN OR ACTIVELY SEEK EMPLOYMENT, WITH ANY NEW
EMPLOYMENT TO BE APPROVED FIRST BY PTS; NO DIRECT OR INDIRECT CONTACT WITH
KNOWN VICTIMS OR WITNESSES, EXCEPT SAMAN MEHDIZADEH, OR ANY CO-DEFENDANTS
EXCEPT IN PRESENCE OF COUNSEL; NO SALE OR TRANSFER OF ASSETS GREATER THAN OR
EQUAL TO $5,000 W/OUT PRIOR NOTICE TO THE COURT; LOCATION MONITORING, INCLUDING A
MONITORING BRACELET, AT THE DISCRETION OF PTS AND CURFEW AT THE DISCRETION OF

PTS

Defense Counsel Name: Martin Cohen
Defense Counsel Telephone Number: 646-588-8317

Defense Counsel Email Address: Martin _Cohen@fd.org
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 6 of 7
‘AO 199C (Rev. 09/08) Advice of Penalties

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: NILOUFAR BAHADORIFAR Case No. 21 CR 430 (RA)
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.e,, in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or botit,

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

lacknowledge that Iam the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. J am aware of the penalties and sanctions set forth above.

Date: 07/02/2021 Niloufar Bahadorifar by Martin Cohen
Defendant’s Signature NILOQUFAR BAHADORIFAR

 

 

 

 

DEFENDANT RELEASED

 

 

 

City and State

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Dates ween eee —

Judicial Office a sige d by JACOB GUTWILLIG
igitally signed by
JACOB GUTWi LLIG: ‘Date: 2021.07.02 16:11 30 -04'00'
AUSA' ‘S Signature TACOB GUTWILLIG -

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY  U.8. MARSHAL
Case 1:21-cr-00430-RA Document 11 Filed 07/02/21 Page 7 of 7

r

AO 199C (Rev. 09/08) Advice of Penalties

Scuthern Bistrict ef New York

The Eronx
Aanhattan
Westchester
Reckland
Eutchess
Crange
Putnam
Sullivan

  
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 

Eastern District cf ew York

 

 

 

Ereckiyn (Fings County)
Cueens (Cueens County)
Staten island (Eachmend Ceunty}
Lene Island (Nassau & Sulfcik}

 

 

 

 

 

  

 

 
